Citation Nr: 1814835	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  12-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine, prior to March 23, 2009, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977 and from March 1979 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for the cervical spine disability and assigned an initial 10 percent evaluation, effective July 27, 2006.

A March 2012 rating decision increased the rating to 20 percent, effective March 23, 2009.  As this rating did not constitute a full grant of the benefits sought, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board remanded this matter for further development in August 2016, which has been completed.

Finally, the Veteran submitted additional evidence to the Board following the September 2016 supplemental statement of the case.  As the evidence is not pertinent, no waiver is needed.  38 C.F.R. § 20.1304(c) (2017).


FINDINGS OF FACT

1.  Prior to March 23, 2009, the Veteran's cervical spine disability was manifested by pain, and without muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour.

2.  Since March 23, 2009, the Veteran's cervical spine disability was manifested by forward flexion greater than 15 degrees but less than 30 degrees; ankylosis of the entire cervical spine has not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the cervical spine, prior to March 23, 2009, and in excess of 20 percent, thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (2012).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

The Veteran's cervical spine disability is currently rated at 10 percent, prior to March 23, 2009, and 20 percent thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  He seeks higher ratings.

The Veteran's cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a (2017). 

Diagnostic Code 5242 evaluates cervical spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine.  A 10 percent rating is warranted for forward flexion greater than 30 degrees but not greater than 40 degrees.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is zero to 45 degrees; left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71(a), DCs 5235-5243, Note (2) (2017).

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

In addition to the General Rating Formula, the Formula for Rating IVDS Based on Incapacitating Episodes provides rating for intervertebral disc syndrome.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  However, the criteria are not applicable, as IVDS has not been shown during the appeal period.

A.  Rating Prior to March 23, 2009

The October 2009 rating decision granted service connection for his cervical spine disability, effective July 27, 2006, the date he filed his claim.

An October 2006 primary care treatment record indicated that the Veteran reported neck pain on both sides.  The physician noted that his cervical spine showed abnormalities, tenderness on palpation, and the Veteran showed pain on motion, but the cervical spine had a normal appearance.

Private treatment records from December 2006 until March 2009 indicated that the Veteran reported neck pain that is moderate in intensity, neck stiffness, and headaches.  A magnetic resonance imaging (MRI) result revealed degenerative discs in his cervical spine.  The physician indicated that his neck has decreased range of motion with extension, left rotation and right rotation.  Crepitus was noted in the neck with extension and rotation.  However, while decreased range of motion was noted in the record, no ranges of motion in terms of degrees were reported.

Given above, the record does not demonstrate a rating higher than 10 percent.  A 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees, but less than 30 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  There are no ranges of motion measurements for the Board to base its findings on during this period.  The clinicians found the Veteran's spinal contour had a normal appearance.  While it is noted the Veteran's neck showed a decreased range of motion, the record does not demonstrate forward flexion of the cervical spine less than 30 degrees.  Further, no muscle spasm or guarding was noted during this period.  Thus, the Veteran's range of motion and pain limitations are accounted for by the 10 percent rating and a higher schedular rating is not warranted during that time period.  See DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 36-37; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  Moreover, the evidence does not show that the Veteran had any ankylosis or IVDS. 

B.  Rating from March 23, 2009

A March 23, 2009 private treatment report indicated that the Veteran reported mild neck pain.  The range of motion testing showed forward flexion to 30 degrees and extension to 10 degrees.  No ankylosis, IVDS, or neurologic abnormalities were reported.  No muscle spasms or guarding was shown.  

A June 2009 private treatment record showed range of motion testing for forward flexion to 30 degrees and extension to 10 degrees.  The Veteran reported pain with turning his head, neck stiffness, and headaches.  No ankylosis or IVDS was reported.

At the October 2009 VA examination, the Veteran reported fatigue, decreased motion, stiffness, and weakness.  The range of motion testing showed forward flexion to 35 degrees and extension to 20 degrees.  He denied flare-ups.  The examiner noted objective pain on active range of motion testing.  There was no pain indicated after repetitive-use testing and no functional limitation was noted after, as well.  The examiner observed a normal gait.  No ankylosis was shown.  IVDS was not diagnosed.  The examiner did not observe muscle spasms.

Private treatment records in 2009 to 2011 reflect continuous pain management through epidural blocks and medication, but show no significant changes.  The Veteran continued to report neck stiffness, and pain with neck rotation, forward flexion, and extension.  The clinicians observed pain during range of motion testing and a decreased range of motion, but no specific range of motion in terms of degrees were provided.  No ankylosis was reported.

At a March 2011 VA examination, the Veteran reported constant crepitus, stiffness, fatigue, spasm, and weakness in his neck.  He reported flare-ups of pain, especially after standing or sitting for extended periods of time.  The functional impact was that he has decreased range of motion when driving, and problems when watching television.  The range of motion testing included forward flexion to 25 degrees with pain at 25 degrees and extension to 20 degrees, with pain reported at 20 degrees.  The examiner observed an increase in pain, but no additional decrease in range of motion after repetitive-use testing of his cervical spine.  The Veteran had mild to moderate fatigue, incoordination, and weakness after repetitive-use testing.  He denied ankylosis.  The Veteran denied missing time from work due to his cervical spine disability in the last 12 months or any incapacitating episodes.  No IVDS or neurologic abnormalities were noted.  

Pursuant to the August 2016 Board remand, the Veteran was afforded another VA examination that same month.  The Veteran reported experiencing cracking and popping noises to his neck.  The range of motion testing included forward flexion and extension to 30 degrees.  The examiner noted pain on forward flexion, extension, bilateral lateral flexion and lateral rotation testing, but it did not result in further functional loss.  No evidence of pain was observed during the weightbearing test.  He reported it was too painful to perform the repetitive-use test.  The Veteran reported flare-ups.  The examiner noted the examination was being conducted during a flare-up.  The examiner opined pain limited functional ability with flare-ups, but range of motion did not decrease.  There was no muscle spasm or localized tenderness, but guarding was noted, except it did not result in either abnormal gait or spinal contour.  No muscle atrophy was observed and muscle strength test results were all normal.  There was no ankylosis, IVDS, radiculopathy or neurologic abnormalities found.  The Veteran was noted to use a cane as an assistive device.  The examiner found that his cervical spine disability did not impact his ability to work.

Based on the evidence of record, a rating higher than 20 percent is not warranted.  A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less or favorable ankylosis of the entire cervical spine is shown.  The Board notes that the Veteran's forward flexion has not more nearly approximated 15 degrees or less.  The VA examination reports showed forward flexion to no less than 25 degrees, which falls within the criteria for the current 20 percent rating.  In addition, the evidence does not show functional loss of such severity that a higher rating is warranted.  Even when considering the most recent VA examination when pain prevented repetitive motion testing, the cumulative objective findings more nearly approximate the criteria for a 20 percent rating.  Private treatment records reflect complaints of mild neck pain.  Further, at the October 2009 and March 2011 VA examination, the repetitive motion testing did not result in any additional loss of motion.  The Veteran did not report any occupational impact due to any flares or functional impairment, nor was such noted by the examiners.  

During the appeal period, ankylosis has not been shown; thus a higher rating is not warranted under the General Rating Formula.  The assignment of a higher rating under the IVDS Formula is also not appropriate as there is no evidence of IVDS.  Finally, no neurologic impairment has been demonstrated in the cervical spine; therefore, the Board cannot assign a separate rating.

The Board acknowledges that the Veteran believes that his disability is more severe than the assigned disability rating reflects.  However, the competent medical evidence as shown in relation to the rating criteria is the most probative evidence with regard to evaluating the current symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of his symptoms.

Given the above, the preponderance of the claim is against the claim for an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine, prior to March 23, 2009, and in excess of 20 percent thereafter; the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 4.3 (2017).  There are no additional expressly or reasonably raise issue presented on the record.


ORDER

An initial rating in excess of 10 percent for degenerative arthritis of the cervical spine, prior to March 23, 2009, and in excess of 20 percent thereafter is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


